 



Exhibit 10.3
Sybase, Inc. Executive Tax Preparation, Financial Planning, and Legal Services
Reimbursement Program
(Revised Effective February 20, 2008)
1. Annual Tax Preparation and Legal Services Fee Reimbursement
Each Section 16 officer of the Corporation (other than the CEO, John Chen, who
is covered under a different program) shall be entitled to be reimbursed for
(a) actual expenses incurred by the Section 16 officer in connection with
preparation of his income tax returns, and/or (b) legal fees incurred by the
Section 16 officer in connection with Sybase-related litigation, provided that
the aggregate amount to be reimbursed to the Section 16 officer in any single
calendar year under the program outlined in this Section 1 shall not exceed
US$10,000, and provided further that such annual reimbursement amount shall not
be grossed up for income tax purposes.
2. One-Time Financial Planning and Legal Services Fee Reimbursement
Each Section 16 officer of the Corporation (other than the CEO, John Chen, who
is covered under a different program) shall also be entitled to be reimbursed
for (a) actual expenses incurred by the Section 16 officer in connection with
investment/retirement/estate planning services, and/or (b) legal fees incurred
by the Section 16 officer in connection with Sybase-related litigation, provided
that the aggregate amount to be reimbursed to the Section 16 officer during his
lifetime under the program outlined in this Section 2 shall not exceed
US$10,000, and provided further that such reimbursement amount shall be grossed
up for income tax purposes, unlike the program outlined in Section 1.

 